NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT

EMOSE OCEANT,                            )
                                         )
              Appellant,                 )
                                         )
v.                                       )      Case No. 2D18-2628
                                         )
STATE OF FLORIDA,                        )
                                         )
              Appellee.                  )
                                         )

Opinion filed April 17, 2019.

Appeal from the Circuit Court for Lee
County; Margaret O. Steinbeck, Judge.

Emose Oceant, pro se.

Ashley Moody, Attorney General,
Tallahassee, and Johnny T. Salgado,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


              Affirmed.




LaROSE, C.J., and BLACK and ROTHSTEIN-YOUAKIM, JJ., Concur.